917 So.2d 990 (2005)
Allen GRANT, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-953.
District Court of Appeal of Florida, Third District.
December 28, 2005.
Marvin D. Wilson, for appellant.
*991 Charles J. Crist, Jr., Attorney General, and Valentina M. Tejera, Assistant Attorney General, for appellee.
Before COPE, C.J., and SHEPHERD and ROTHENBERG, JJ.
PER CURIAM.
While we affirm on the merits, we additionally note that in support of the defendant's argument below he relied on State v. Pinder, 375 So.2d 836 (Fla.1979), and Goss v. State, 398 So.2d 998 (Fla. 5th DCA 1981). In response, the State argued that there were factual distinctions between the cited cases and the present case, and the trial court agreed. The cases relied upon by the defendant however, are no longer good law. See State v. Enmund, 476 So.2d 165 (Fla.1985).
Affirmed.